 

Exhibit 10.1

 

THIRD AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

 

THIS THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
(this “Amendment”) is made as of the 8th day of November, 2013, by and between
IEC ELECTRONICS CORP., a corporation formed under the laws of the State of
Delaware (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”).

 

WITNESSETH:

 

WHEREAS, the parties hereto are parties to a Fourth Amended and Restated Credit
Facility Agreement dated as of January 18, 2013, as amended by the First
Amendment to Fourth Amended and Restated Credit Facility Agreement dated as of
May 15, 2013 and by the Second Amendment to Fourth Amended and Restated Credit
Facility Agreement dated as of August 6, 2013 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested financing to enable it to purchase the Celmet
Building at 1365 Emerson Street in Rochester, New York (the “Celmet Purchase”);
and

 

WHEREAS, Borrower has requested and the Lender has agreed to (i) advance a term
loan to Borrower to finance the Celmet Purchase and (ii) make certain additional
amendments to the Credit Agreement, all on the terms and conditions herein set
forth.

 

NOW, THEREFORE, for due consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. DEFINITIONS. All capitalized terms used herein and not defined shall have the
meaning given such terms in the Credit Agreement.

 

2. AMENDMENTS. Effective as of the date of this Amendment:

 

(A) Section 1.1 of the Credit Agreement is hereby amended by (i) adding the
following definitions thereto in alphabetical order:

 

“2013 Celmet Building Term Loan” means the term loan made to Borrower by the
Lender in the original principal amount of $1,300,000 described in Article 5
hereof.

 

“2013 Celmet Building Term Loan Maturity Date” means November 7, 2018.

 

“2013 Celmet Building Term Loan Note” means the term loan note evidencing the
2013 Celmet Building Term Loan, as such note may be amended, modified,
supplemented or restated from time to time.

 



 

 

 

“Third Amendment Effective Date” means November 8, 2013.

 

and (ii) by amending and restating the following definitions, in their entirety
to read as follows:

 

“Fixed Rate” means, (i) with respect to Term Loan A, three hundred ninety-eight
basis points (3.98%) and (ii) with respect to the 2013 Celmet Building Term
Loan, four hundred seventy-two basis points (4.72%).

 

“Loan(s)” means, (without duplication) any amount disbursed by Lender to or on
behalf of the Borrower under the Loan Documents, whether such amount constitutes
an original disbursement of funds, or the continuation of any amount
outstanding, under the Revolving Credit Facility, the Energy Loan Note, the
Mortgage Secured Term Loan, the Term Loan A, the Term Loan B, or the 2013 Celmet
Building Term Loan.

 

“Note(s)” means the Revolving Credit Note, the Energy Loan Note, the Mortgage
Secured Term Loan Note, the Term Loan A Note, the Term Loan B Note, and the 2013
Celmet Building Term Loan Note and “Note” means any of the Notes.

 

(B) Article 5 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

ARTICLE 5 – Fixed Rate Loans

 

5.1 Term Loan A.

 

(a) Lender has made, on January 18, 2013, on the terms and conditions
hereinafter set forth, a term loan (the “Term Loan A”) to Borrower in the
original principal amount of Ten Million Dollars ($10,000,000).

 

(b) Interest.

 

(i) Borrower shall pay interest on the outstanding principal amount of the Term
Loan A at the applicable Fixed Rate. Interest on the Term Loan A shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed.

 

(ii) Interest on the Term Loan A shall be paid in immediately available funds to
the Lender on the first day of each month. All remaining accrued interest shall
be due and payable on the Term Loan A Maturity Date.

 

(c) Payments on Term Loan A.

 

(i) The Borrower shall repay the principal amount of the Term Loan A in one
hundred seven (107) consecutive monthly principal installments of $92,593 each
with the first such payment to be due on February 1, 2013. All remaining
principal and interest on the Term Loan A, if any, shall be due and payable in
full on the Term Loan A Maturity Date.

 

(ii) Accrued interest on the Term Loan A shall be paid to the Lender on the
first day of each month.

 



- 2 -

 

 

(iii) The entire remaining unpaid principal amount of the Term Loan A and all
accrued interest thereon shall be due and payable on the Term Loan A Maturity
Date, or sooner as otherwise provided in this Agreement.

 

(d) Term Loan A Note. Borrower’s obligation to repay the Term Loan A shall be
evidenced by the Term Loan A Note in substantially the form of Exhibit E to this
Agreement, with blanks appropriately completed.

 

(e) Use of Proceeds. The proceeds of the Term Loan A shall be used only (i) to
refinance existing indebtedness owed to the Lender and (ii) for a business
purpose and not for any personal, family or household purpose.

 

5.2 2013 Celmet Building Term Loan.

 

(a) Lender agrees, on the Third Amendment Effective Date, on the terms and
conditions hereinafter set forth, to make a term loan (the “2013 Celmet Building
Term Loan”) to Borrower in the original principal amount of One Million Three
Hundred Thousand Dollars ($1,300,000).

 

(b) Interest.

 

(i) Borrower shall pay interest on the outstanding principal amount of the 2013
Celmet Building Term Loan at the applicable Fixed Rate. Interest on the 2013
Celmet Building Term Loan shall be calculated on the basis of a year of 360 days
for the actual number of days elapsed.

 

(ii) Interest on the 2013 Celmet Building Term Loan shall be paid in immediately
available funds to the Lender on the first day of each month. All remaining
accrued interest shall be due and payable on the 2013 Celmet Building Term Loan
Maturity Date.

 

(c) Payments on 2013 Celmet Building Term Loan.

 

(i) The Borrower shall repay the principal amount of the 2013 Celmet Building
Term Loan in sixty (59) consecutive monthly principal installments of $10,833
each with the first such payment to be due on the first day of the month
following the Third Amendment Effective Date. A sixtieth payment of all
remaining principal and interest on the 2013 Celmet Building Term Loan, if any,
shall be due and payable in full on the 2013 Celmet Building Term Loan Maturity
Date

 

(ii) Accrued interest on the 2013 Celmet Building Term Loan shall be paid to the
Lender on the first day of each month.

 

(iii) The entire remaining unpaid principal amount of the 2013 Celmet Building
Term Loan and all accrued interest thereon shall be due and payable on the 2013
Celmet Building Term Loan Maturity Date, or sooner as otherwise provided in this
Agreement.

 

(d) 2013 Celmet Building Term Loan Note. Borrower’s obligation to repay the 2013
Celmet Building Term Loan shall be evidenced by the 2013 Celmet Building Term
Loan Note in substantially the form of Exhibit H to this Agreement, with blanks
appropriately completed.

 



- 3 -

 

 

(e) Use of Proceeds. The proceeds of the 2013 Celmet Building Term Loan shall be
used only to reimburse Borrower for the funds expended by it to purchase the
Celmet Building at 1365 Emerson Street in Rochester, New York.

 

(C) Sections 7.12(c), (d) and (e) of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:

 

(c) Voluntary principal prepayments of the Mortgage Secured Term Loan, Term Loan
A, Term Loan B or 2013 Celmet Building Term Loan, respectively, must be in
minimum amounts of $500,000 each.

 

(d) Mandatory principal prepayments of first the Term Loan A, then the Term Loan
B, then the Mortgage Secured Term Loan, then the 2013 Celmet Building Term Loan,
shall be made within five Business Days after the date received by any Credit
Party of and in an amount equal to (i) one hundred percent (100%) of Net Cash
Proceeds of any Asset Disposition outside of the ordinary course of business if
the aggregate Net Cash Proceeds exceed $100,000 (cumulatively and in the
aggregate), and (ii) one hundred percent (100%) of the Net Cash Proceeds from
any Casualty Event, provided, however, that any of the foregoing Loans to which
a Rate Management Transaction applies at the time of such prepayment shall, to
the extent of such Rate Management Transaction, not be subject to mandatory
prepayment unless an Event of Default has occurred and is then continuing. In
the event of a mandatory prepayment, the Lender will waive any Prepayment
Premium related to such prepayment of any Fixed Rate Loan.

 

(e) Prepayments of the 2013 Celmet Building Term Loan, Term Loan A, the Term
Loan B and Mortgage Secured Term Loan and pursuant to Section 7.12(d) above
shall be applied to the principal installments of the applicable Loan(s) in the
inverse order of their maturities.

 

(D) Article 10 of the Credit Agreement is hereby amended to add a new Section
10.16 immediately following Section 10.15 as follows:

 

10.16 Celmet Building Purchase. Borrower shall deliver to Lender within 15 days
following the closing of the purchase of the Celmet Building at 1365 Emerson
Street in Rochester, New York a certificate attaching authorizing resolutions of
the Borrower adopted by its board of directors in connection with the purchase
of the Rochester, New York property and the completely executed purchase
agreement for the property, together with such other ancillary agreements and
documents related to the foregoing, in form and substance acceptable to the
Lender and as the Lender may reasonably require.

 

(E) Section 15.5(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

(b) The Lender, in its sole and exclusive discretion, may from time to time
consider making additional credit facilities available to Borrower under this
Agreement, including, if deemed appropriate by Lender in its sole and exclusive
discretion, facilities in connection with future acquisitions by Borrower.
Lender’s intention is that such facilities, if Lender determines to make them
available at all, would not require modifications to the interest rate or Rate
Management Transactions related to the 2013 Celmet Building Term Loan, Term Loan
A and Term Loan B, but rather would be structured as additional credit
facilities offered on whatever terms and conditions the Lender deems appropriate
under the circumstances.

 



- 4 -

 

 

(F) A new Exhibit H is hereby added to the Credit Agreement to read in its
entirety as Exhibit H attached hereto.

 

(G) Schedule 1.1(A) of the Credit Agreement is hereby amended and restated to
read in its entirety as Schedule 1.1(A) attached hereto.

 

3. Representations and Warranties. Borrower hereby makes the following
representations and warranties to the Lender as of the date hereof, each of
which shall survive the effectiveness of this Amendment and continue in effect
as of the date hereof so long as any Obligations remain unpaid:

 

3.1 Authorization. Borrower has full power and authority to borrow under the
Credit Agreement, as amended by this Amendment, and to execute, deliver and
perform this Amendment and any documents delivered in connection with it and all
other related documents and transactions, all of which have been duly authorized
by all proper and necessary corporate action. The execution and delivery of this
Amendment by Borrower will not violate the provisions of, or cause a default
under, Borrower’s Organizational Documents, any law or any agreement to which
Borrower is a party or by which it or its assets are bound.

 

3.2 Binding Effect. This Amendment has been duly executed and delivered by
Borrower, and the Credit Agreement, as amended by this Amendment, is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except to the extent that enforcement of any such
obligations of the Borrower may be limited by bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors generally.

 

3.3 Consents; Governmental Approvals. No consent, approval or authorization of,
or registration, declaration or filing with, any Governmental Authority or any
other Person is required in connection with the valid execution, delivery or
performance of this Amendment or any other document executed and delivered by
Borrower herewith or in connection with any other transactions contemplated
hereby.

 

3.4 Representations and Warranties. The representations and warranties contained
in the Credit Agreement, as amended by this Amendment, are true on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof, except for (i) those representations that by their terms are made as of
a specific date, (ii) the existence of actions, suits or proceedings related to
the restatement of the Borrower’s financial statements, disclosed in the
Borrower’s Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission (“SEC”) for the fiscal quarter ended June 28, 2013, and (iii) the
existence of Material Adverse Changes related to the restatement of the
Borrower’s financial statements for the fiscal year ended September 30, 2012
(and the fiscal quarters contained therein) and the fiscal quarter ended
December 28, 2012, as disclosed in the Borrower’s amended Annual Report on Form
10-K/A for the fiscal year ended September 30, 2012 and the Borrower’s amended
Quarterly Report on Form 10-Q/A for the fiscal quarter ended December 28, 2012.

 



- 5 -

 

 

3.5 No Events of Default. No Event of Default and no event which, with notice
and/or the passage of time, would constitute an Event of Default has occurred or
is continuing, except for any Event of Default that has been waived by the
Lender in writing.

 

3.6 No Material Misstatements. Neither this Amendment nor any document delivered
to Lender by Borrower or any Credit Party to induce Lender to enter into this
Amendment contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein not misleading
in light of the circumstances in which they were made.

 

4. CONDITIONS OF AMENDMENT. The Lender shall have no obligation to execute or
deliver this Amendment until each of the following conditions shall have been
satisfied:

 

4.1 Authorization. Borrower shall have taken all appropriate corporate action to
authorize, and its directors, if and as required by Borrower’s Organizational
Documents, shall have adopted resolutions authorizing the execution, delivery
and performance of this Amendment and the taking of all other action
contemplated by this Amendment, and Lender shall have been furnished with copies
of all such corporate action, certified by an authorized officer of Borrower as
being true and correct and in full force and effect without amendment on the
date hereof, and such other corporate documents as Lender may request.

 

4.2 Consents. Borrower shall have delivered to Lender any and all consents, if
any, necessary to permit the transactions contemplated by this Amendment.

 

4.3 Fees. Borrower shall have paid all reasonable fees and disbursements of
Lender’s counsel and all recording fees, search fees, charges and taxes in
connection with this Amendment and all transactions contemplated hereby or made
other arrangements with respect to such payment as are satisfactory to Lender.

 

4.4 Insurance. Borrower shall have delivered evidence satisfactory to the Lender
of the existence of property and liability insurance naming the Lender as
lender’s loss payee and additional insured, respectively with respect to 1365
Emerson Street in Rochester, New York.

 

4.5 Opinion of Counsel. The Credit Parties shall have delivered to the Lender a
favorable opinion of their counsel, in form and substance satisfactory to the
Lender.

 

4.6 Deliveries. Borrower shall have delivered to Lender, this Amendment, the
2013 Celmet Building Term Loan Note (as defined in the Credit Agreement as
amended by this Amendment), a negative pledge agreement executed by Borrower in
connection with the Celmet Purchase and such additional documents, consents,
authorizations, insurance certificates, governmental consents and other
instruments and agreements as Lender or its counsel may reasonably require and
all documents, instruments and other legal matters in connection with the Loan
Documents shall be reasonably satisfactory to Lender and its counsel.

 



- 6 -

 

 

4.7 Representations and Warranties. The representations and warranties set forth
in this Amendment and in the Loan Documents shall be true, correct and complete
on the date hereof, except those representations that by their terms are made as
of a specific date.

 

4.8 No Event of Default. No Event of Default or Default shall have occurred and
be continuing on the date hereof, except for any Event of Default that has been
waived by the Lender in writing.

 

4.9 No Material Misstatements. Neither this Amendment nor any document delivered
to Lender by or on behalf of Borrower to induce Lender to enter into this
Amendment contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein not misleading
in light of the circumstances in which they were made.

 

5. MISCELLANEOUS.

 

5.1 Reaffirmation of Security Documents. Borrower hereby (a) acknowledges and
reaffirms the execution and delivery of the Security Documents, (b)
acknowledges, reaffirms and agrees that the security interests granted under the
Security Documents continue in full force and effect as security for all
indebtedness, obligations and liabilities under the Loan Documents, as may be
amended from time to time, and (c) remakes the representations and warranties
set forth in the Security Documents as of the date hereof.

 

5.2 Entire Agreement; Binding Effect. The Credit Agreement, as amended by this
Amendment, represents the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof. This Amendment supersedes all
prior negotiations and any course of dealing between the parties with respect to
the subject matter hereof. This Amendment shall be binding upon Borrower and its
successors and assigns, and shall inure to the benefit of, and be enforceable by
the Lender and its respective successors and assigns. The Credit Agreement, as
amended hereby, is in full force and effect and, as so amended, is hereby
ratified and reaffirmed in its entirety.

 

5.3 Severability. If any provision of this Amendment shall be determined by a
court to be invalid, such provision shall be deemed modified to conform to the
minimum requirements of applicable law.

 

5.4 Headings. The section headings inserted in this Amendment are provided for
convenience of reference only and shall not be used in the construction or
interpretation of this Amendment.

 

5.5 Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

[signature page follows]

 



- 7 -

 

 

[Third Amendment to Amended and Restated Credit Facility Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.

 

MANUFACTURERS AND TRADERS TRUST COMPANY,         By: /s/ J. Theodore Smith  
Name: J. Theodore Smith   Title: Vice President         IEC ELECTRONICS CORP.  
      By: /s/ W. Barry Gilbert   Name: W. Barry Gilbert   Title: Chairman and
Chief Executive Officer  

 



 

 

 

Exhibit H

Form of 2013 CELMET BUILDING TERM LOAN NOTE

 

(attached)

 

 

 

 

2013 CELMET BUILDING TERM LOAN NOTE

 

$1,300,000 November 8, 2013

 

IEC ELECTRONICS CORP. (“Borrower”), a corporation organized under the laws of
Delaware, for value received, hereby promises to pay to the order of
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”) the principal sum of One
Million Three Hundred Thousand Dollars ($1,300,000), in lawful money of the
United States of America and in immediately available funds in consecutive
installments of principal on the first day of each month in the amount of
$10,833 each. The entire unpaid principal amount of this 2013 Celmet Building
Term Loan Note (“2013 Celmet Building Term Loan Note”) shall be due and payable
on the 2013 Celmet Building Term Loan Maturity Date. Borrower also promises to
pay interest on the unpaid principal balance hereof, for the period such balance
is outstanding, in like money, at the rates of interest as provided in the
Agreement described below, on the date(s) and in the manner provided in said
Agreement.

 

This is the 2013 Celmet Building Term Loan Note referred to in that certain
Fourth Amended and Restated Credit Facility Agreement dated as of January 18,
2013, made between Borrower and Lender (as amended, supplemented, and restated
from time to time, the “Agreement”), and evidences the 2013 Celmet Building Term
Loan described therein. All capitalized terms not defined herein shall have the
meanings given to them in the Agreement.

 

Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this 2013 Celmet Building Term Loan Note.

 

This 2013 Celmet Building Term Loan Note shall be governed by the laws of the
State of New York.

 

[signature page follows]

 

 

 

 

[2013 CELMET BUILDING TERM LOAN NOTE]

 

  IEC ELECTRONICS CORP.           By:       Name:    W. Barry Gilbert    
Title:   Chairman and Chief       Executive Officer

 

 

 

 

SCHEDULE 1.1(A)

SECURITY DOCUMENTS

 

Security Agreement

 

Supplement to Security Agreement dated as of December 17, 2010 by SCB in favor
of Lender.

 

Supplement to Security Agreement dated as of June 27, 2011 by DTRL in favor of
Lender.

 

Second Amended and Restated Negative Pledge Agreement dated as of December 17,
2010 between Borrower and Lender.

 

Second Amended and Restated Pledge Agreement dated as of December 17, 2010
between Borrower and Lender.

 

Trademark Security Agreement dated as of May 30, 2008 by Borrower in favor of
Lender

 

Trademark Security Agreement dated as of December 17, 2010 by SCB in favor of
Lender

 

Copyright Security Agreement dated as of May 30, 2008 by Borrower in favor of
Lender

 

Trademark Security Agreement Supplement dated as of January 18, 2013 by Borrower
in favor of Lender

 

Mortgage

 

General Assignment of Rents given by GTC to Lender and dated as of December 16,
2009

 

Environmental Compliance and Indemnification Agreement given by GTC and Borrower
to Lender and dated as of December 16, 2009

 

Pledge Agreement dated as of June 27, 2011 between GTC and Lender.

 

Negative Pledge Agreement dated as of November 8, 2013 between Borrower and
Lender with respect to 1365 Emerson Street in Rochester, New York.

 



 

 